PER CURIAM.
Government Employees Insurance Company brings this appeal from a declaratory judgment which held that the provisions in *584a policy upon two automobiles against stacking of uninsured motorist coverage were ineffective. The uninsured motorist coverage in these policies was the same as that dealt with in Government Employees Insurance Co. v. Farmer, Fla.App.1976, 330 So.2d 236. See also State Farm Mutual Automobile Insurance Company v. Anderson, Fla.App.1976, 332 So.2d 623 (released April 23, 1976).
Based upon the reasoning of the Supreme Court of Florida in Tucker v. Government Employees Insurance Company, Fla.1973, 288 So.2d 238, and the above cited cases, the judgment is affirmed.
Affirmed.